DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 08/09/2022, with respect to rejection of claims 1-20 on the ground of nonstatutory double patenting, have been fully considered and are persuasive. A terminal disclaimer has been filed and approved. The rejections of the claims have been withdrawn. 
Applicant’s arguments, with respect to rejections of the claims 1, and 9-15 under 35 U.S.C. 103, have been fully considered and are persuasive. The amendment to independent claims 1 and 15 has overcome the rejections. Update and interference searches have been conducted. Claims 1, 3-5, 7-15, and 17-23 are allowed. Claims 2, 6, and 16 have been canceled. All rejections and objections have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-5, 7-15, and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, and 15 have been amended with incorporation of previously indicated allowable subject matter. All rejections have been overcome. The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/Primary Examiner, Art Unit 2613